Citation Nr: 0301889	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, "right side disability," right eye disability, and 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel





INTRODUCTION

The veteran had active military service from September 1959 
to September 1963.  This case comes before the Board of 
Veterans' Appeals (Board) from an October 2001 RO decision 
which denied service connection for residuals of a head 
injury, "right side disability," right eye disability, and 
tinnitus.  The Board remanded the case in September 2002 for 
a Travel Board hearing, but the veteran failed to report for 
such a hearing which was scheduled for December 2002.


FINDINGS OF FACT

1.  Any head injury in service was acute and transitory and 
resolved without residuals. 

2.  A "right side disability" is not shown during or after 
service, and any such current disability is unrelated to 
service.  

3.  A right eye disability is not shown during or after 
service, and any such current disability is unrelated to 
service.

4.  Tinnitus is not shown during or after service, and any 
such current disability is unrelated to service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A "right side disability" was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

3.  A right eye disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

4.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Marine Corps from 
September 1959 to September 1963.  His service medical 
records show that on February 28, 1962, he was treated for a 
laceration above the right eye; he reported this occurred 
when he was lying in his bunk, turned his head, and hit a 
screw; the laceration was cleaned and dressed on an 
outpatient basis, and he was returned to duty.  During a 
February 1963 psychiatric evaluation, the veteran mentioned 
that in the past he had been knocked out twice while 
fighting, apparently without sequelae.  The September 1963 
service separation examination noted normal findings with 
regard to all pertinent areas, including the head, 
eyes/vision, ears/hearing, etc.

VA medical records from 1992 to 1994 show treatment for 
various ailments but do not refer to residuals of a head 
injury, "right side disability," right eye disability, or 
tinnitus.

In November 2000, the veteran claimed service connection for 
residuals of a head injury to the right side and an eye 
injury, which reportedly occurred on February 28, 1962, and 
he also claimed service connection for tinnitus (ringing) of 
the ears.  The only treatment he reported for any of the 
conditions was in service on February 28, 1962, when he said 
he was treated for residuals of a head injury to the right 
side and an eye injury.

The file shows the RO attempted to develop evidence to 
substantiate the claims, but the veteran reported no 
additional pertinent medical records.  The RO denied the 
claims for service connection in October 2001, interpreting 
the claims as involving residuals of a head injury, "right 
side disability," right eye disability, or tinnitus. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for service connection.  The file contains service medical 
records and some post-service medical records.  The veteran 
has been given an opportunity to identify additional medical 
records which might substantiate his claims, but he has not 
done so.  Under the facts presented, a VA examination is not 
necessary to decide the claims.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

It seems to the Board, from a reading of the veteran's claim, 
that he is seeking service connection for residuals of injury 
to the right side of the head including the right eye (and 
not also for a separate "right side disability"), and he also 
is seeking service connection for tinnitus.  However, the RO 
interpreted the veteran's claim as including service 
connection for residuals of a head injury, "right side 
disability," right eye disability, and tinnitus. 

The service medical records show that on February 28, 1962 
(the veteran refers to this in his service connection claim) 
he sustained a minor laceration above the right eye; he was 
treated and returned to duty.  Even assuming this superficial 
wound constituted a head injury, no later residuals are 
shown, nor is it shown that the incident involved damage to 
the right eye itself.  No "right side disability" is shown in 
service (and it does not appear the veteran ever claimed this 
condition).  Tinnitus also is not shown in service.  The 
September 1963 service separation examination is normal with 
respect to the head, eyes/vision, "right side," and 
ears/hearing.  

None of the claimed conditions is shown in post-service 
medical records on file, nor has the veteran identified any 
pertinent medical records to substantiate his claims.  Given 
the lack of competent evidence of the claimed conditions 
during and since service, a VA examination would not be 
helpful in substantiating the claims.  38 C.F.R. 
§ 3.159(c)(4).

The weight of the credible evidence demonstates that any head 
injury in service was acute and transitory and resolved 
without residuals.  A "right side disability," right eye 
disability, and tinnitus are not shown during or after 
service, and any such current disabilities are unrelated to 
service.  The Board concludes that the claimed conditions 
were not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for residuals of a head injury, a "right 
side disability," a right eye disability, and tinnitus is 
denied.  



		
L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

